Title: To George Washington from John Kirkpatrick, 22 September 1756
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria Septemr 22d 1756

I had your favour at Noon, before Which the Express had set out for Mount Vernon, after giving him half a Dollar for Expences.

The uneasiness you Lye under from the Vain Babling of Worthless, Malicious, Envious Sycophants, give me much Concern—Conscious of a Due & Honorable Discharge of Your Duty, (as undoubtedly you Must be) Their Censure, & Scurrility loses it’s force & Venom by Your Silent Contempt, and Disdain—No Character or Station is free from Calumny, and to be Sure, You can’t expect a Singularity of that nature, Especialy in that Conspicuous Office You so justly hold—The Selfevident Falsitys aserted by that Witty Writer of the Centinell, must Condemn him in the Judgement of every Rationall, Reflecting Being—and to Regard his Illnatured Slander by Vindication of Facts would be a Condescension, arguing a Consciousness of the Crime—Which is all that his Spite Aims at.
In the Short time I have had to dive into the Generall Opinion of Your resignation I find it disagreable, & unpleasant to all their inclinations, and woud certainly be at a Loss for Such another to fill your place—I Communicated yours to Mr Ramsay who thinks as every Body else must, that to Lay down Your Commission now, woud be the Means of More reflections, and Less Satisfaction to you—Tho’, Two, three or four are gather’d together to foment an ill spirit of Slander, and propogate Lyes, to amuse the Unthinking Mob—You & every Reasonable person is Sensible that the Whole thinking part of the Legislative power, are Much in Your Interest, & pleased with your Conduct for the preservation of the Country—How far you have miss’d in the design cannot be Laid to your Charge, on a Single review of the Circumstances, Difficulties, and Extent of Frontier. Might I be allowed to Offer my Opinion—I woud Overlook the Scurrility of the Centinell, Continue to Serve My Country wt. the usuall Zeal—Remark the Determinations of this Assembly, & their future Behaviour—Waite upon His Excellency Lord Loudon—& take My Measures in Consequence of their issues—For as Pope says—

Envy, will Merit like a Shade pursue,
And aLike a Shadow prove the Substance true.

I have hurried off these few thoughts irregularly wc. I hope you’ll excuse, on Account of keeping the Boy for Some information.

The Sentiments you entertain of my Sincere Respect & Attachment to Your Person & Interest do Me Much Honor, & I woud urge the truth—I Shall transgress on your kind permission of stay here, not a Moment beyond my necessity—I hope to be Able on the pleasure of seeing You, to be more explicit on the above—Believe me now Dr Sr Your Most Obt Hume Sert

Jno. Kirkpatrick


Mr Ramsay has wrote you.

